Dismissed and Memorandum Opinion filed February 4, 2010.
 
 
In The
                                                                                                         
Fourteenth Court of
Appeals
____________
 
NO. 14-09-01064-CV
____________
 
NGOCDUNG THI BUI, LE VAN NGUYEN, THE STATE OF TEXAS,
OFFICE OF THE ATTORNEY GENERAL OF TEXAS, CHILD SUPPORT DIVISION AND TAX
ASSESSOR & COLLECTOR OF HARRIS COUNTY, TEXAS, ON BEHALF OF ITSELF AND THE
FOLLOWING TAXING JURISDICTIONS:  HOUSTON INDEPENDENT SCHOOL DISTRICT, HARRIS
COUNTY FLOOD CONTROL DISTRICT, PORT OF HOUSTON AUTHORITY, HARRIS COUNTY
HOSPITAL DISTRICT, HARRIS COUNTY EDUCATION DEPARTMENT, HOUSTON COMMUNITY
COLLEGE SYSTEM, CITY OF HOUSTON, AND GREATER EAST END MANAGEMENT DISTRICT,
Appellants
 
V.
 
METROPOLITAN TRANSIT AUTHORITY OF HARRIS COUNTY, TEXAS,
Appellee
 

 
On Appeal from the County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 947,084
 

 
MEMORANDUM
OPINION
This is an attempted appeal from a special commissioners’
award in a condemnation case.  The record reflects that appellants filed notice
of appeal to the County Court at Law on December 4, 2009.  If either party
timely files an objection to the commissioners’ award, the county court is
invested with jurisdiction of the subject matter of the case, not the court of
appeals.  See Denton County v. Brammer, 361 S.W.2d 198, 200 (Tex.1962); see
also Tex. Prop. Code Ann. § 21.018 (Vernon 2004) (providing party to
condemnation proceeding may file objections in court that has jurisdiction,
which shall cite adverse party and try case in same manner as other civil
causes).  
            On January 5, 2010, notification was transmitted to the
parties of this court’s intention to dismiss the appeal for want of
jurisdiction unless appellant filed a response demonstrating grounds for
continuing the appeal on or before January 19, 2010.  See Tex. R. App. P. 42.3(a).
            Appellants filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices
Yates, Seymore, and Brown.